Electronically Filed
                                                        Supreme Court
                                                        SCWC-30609
                                                        27-DEC-2011
                                                        02:00 PM


                          NO. SCWC-30609


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                vs.


          DONG MEI LI, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 30609; CASE NO. 1P109-13507)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant, pro se, Dong Mei Li’s 


application for writ of certiorari, filed on November 23, 2011,


is hereby rejected.

          DATED:   Honolulu, Hawai'i, December 27, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

Dong Mei Li,

petitioner/defendant­
appellant, pro se, on 

the application